    Case: 1:21-mj-00030-SKB Doc #: 14 Filed: 01/28/21 Page: 1 of 3 PAGEID #: 44




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                    :        CASE NO. 1:21-MJ-00030

                       Plaintiff,            :
                                                      HON. STEPHANIE K. BOWMAN
                v.                           :

JUSTIN STOLL,                                :

                        Defendant.           :

     ORDER CONTINUING PRELIMINARY HEARING, EXTENDING TIME TO FILE
   INDICTMENT OR INFORMATION, AND EXCLUDING TIME UNDER THE SPEEDY
                              TRIAL ACT

       Having read and considered the parties’ Joint Motion to Continue Preliminary Hearing,

Extend Time for Filing Indictment or Information, and Exclude Time Under the Speedy Trial

Act, the Court hereby GRANTS the motion.

       For good cause shown, the preliminary hearing currently set for January 29, 2021, is

continued to February 19, 2021.

       Furthermore, pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds, after considering

the factors set forth in § 3161(h)(7)(B), that the ends of justice served by granting the requested

extension of the deadline for filing an indictment or information outweigh the best interest of the

public and Defendant in a speedy indictment, information, and trial.

       In making this ends-of-justice finding, the Court finds that the extension is warranted in

this case in light of the extraordinary “level of disruption” caused by the ongoing global COVID-

19 pandemic in Ohio. See United States v. Lopez, 2020 WL 1433158, at *5 (E.D. Cal. Mar. 24,

2020). In addition to adopting the findings set forth in General Order Nos. 20-08 and 21-02 of




                                                 8
    Case: 1:21-mj-00030-SKB Doc #: 14 Filed: 01/28/21 Page: 2 of 3 PAGEID #: 45




the United States District Court for the Southern District of Ohio, the Court specifically finds

that failure to grant the requested extension in this matter would:

       1.      Likely make continuation of the proceedings in this matter impossible, in that

               grand jury proceedings in the Southern District of Ohio for cases not facing

               statute-of-limitations issues have been continued until at least March 1, 2021 (i.e.,

               more than 30 days after the defendant’s arrest in this case);

       2.      Potentially jeopardize public health, in that, even if a grand jury could be

               convened, requiring the Government to seek an indictment at this time would

               expose grand jurors, courthouse personnel, counsel, and any witness or witnesses

               to unnecessary infection risks; and

       3.      Deny counsel for the defendant and/or the attorney for the United States the

               reasonable time necessary for effective preparation, taking into account the

               exercise of due diligence, and result in a miscarriage of justice, in that the parties

               desire and need additional time to review certain informal discovery, especially in

               light of the social-distancing and stay-at-home measures currently in place to

               combat the spread of COVID-19.

       Accordingly, the time period specified in 18 U.S.C. § 3161(b), within which the United

States must file an indictment or information relative to the current charges in this matter, if not

already extended under General Order 21-02, is hereby extended for an additional period of 30

days, up to and including March 16, 2021. The time period from the date when an indictment or

information must originally have been filed, namely, February 14, 2021, up to and including

March 16, 2021, shall, in addition to all other excludable time, be excluded in computing the




                                                  9
    Case: 1:21-mj-00030-SKB Doc #: 14 Filed: 01/28/21 Page: 3 of 3 PAGEID #: 46




time within which an indictment or information relative to the charge(s) in this matter must be

filed.


         Jan 28, 2021
Date: _____________________          ___________________________________________
                                     HON. STEPHANIE K. BOWMAN
                                     UNITED STATES MAGISTRATE JUDGE




                                               10
